87 N.Y.2d 893 (1995)
In the Matter of Manojkumar D. Patel (Admitted as Manoj Kumar Dahyabhia Patel), a Suspended Attorney, Appellant. Departmental Disciplinary Committee for the First Judicial Department, Respondent.
Court of Appeals of the State of New York.
Submitted December 11, 1995.
Decided December 28, 1995.
Judge SMITH taking no part.
Appeal, insofar as taken from the October 16, 1990 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that it does not lie, appellant having previously taken an appeal to this Court (83 N.Y.2d 903) from the same Appellate Division order from which his appeal is currently taken; appeal, insofar as taken from the April 6, 1995 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.